PER CURIAM:
Vicky Hardy appeals the district court’s order dismissing Hardy’s 42 U.S.C. § 1983 complaint without prejudice for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. While the district court may have erred in dismissing the complaint for failure to exhaust under the Supreme Court’s recent decision in Jones v. Bock, — U.S. -, 127 S.Ct. 910, 166 L.Ed.2d 798 (2007), we affirm the district court’s order on the modified ground that Hardy cannot proceed on claims based upon respondeat superior and supervisory *412liability. See Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir.1994); Wright v. Collins, 766 F.2d 841, 850 (4th Cir.1985). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.